Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continuation filed September 7, 2022.
Claims 1-4, 6, 11-12, 14, and 16 has been amended.
Claims 1-20 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated May 9, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: a means for monitoring, a means for identifying, means for determining, and means for causing rendering in claim 16 and means for storing and means for enabling in claim 18. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification states the means for identifying, means for determining, means for causing rendering, means for storing, and means for enabling are software routines which are computer executable instructions. Specifically, the software routines for means is described in detail in [0094] and [0118] “FIGURE 8 is a flow diagram illustrating aspects of a routine 800 to be performed by a data processing system for promoting users in a communication session ... Any routine descriptions, elements or blocks in the flow diagrams described herein and/or depicted in the attached figures should be understood as potentially representing modules, segments, or portions of code that include one or more executable instructions for implementing specific logical functions or elements in the routine”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the claim recites “activating a first promotion action including a first level visual indicator in response to second user input granting the desired engagement level”; however, activating a promotion action and displaying a level visual indicator in response to user input granting the desired engagement level is not support by the instant specification. Instead, the instant specification supports displaying a level visual indicator in response to a trigger of a desired engagement level followed by displaying subsequent level interface in response to granting the desired engagement level and receiving settings “FIG. 2B illustrates that the participant 221C has entered a question 270 ... the border 275 for participant 221C may be updated to show a first level of promotion by highlighted the border 275 ... FIG. 2C illustrates generation of an input pane 260 that allows for the moderator or other user to input preferences for promotion settings 250 ... FIG. 2D, when the user selects the options for spotlighting ON, a promoted pane 280 may be rendered” ([0076] and [0077]). Accordingly, the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites “activating a first promotion action including a first level visual indicator in response to second user input granting the desired engagement level”; however, activating a promotion action and displaying a level visual indicator in response to user input granting the desired engagement level is not support by the instant specification. As noted previously, the instant specification instead supports displaying a level visual indicator in response to a trigger of a desired engagement level followed by displaying subsequent level interface in response to granting the desired engagement level and receiving settings “FIG. 2B illustrates that the participant 221C has entered a question 270 ... the border 275 for participant 221C may be updated to show a first level of promotion by highlighted the border 275 ... FIG. 2C illustrates generation of an input pane 260 that allows for the moderator or other user to input preferences for promotion settings 250 ... FIG. 2D, when the user selects the options for spotlighting ON, a promoted pane 280 may be rendered” ([0076] and [0077]). Accordingly, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. For the purposes of examination the examiner interprets the limitation as displaying a level visual indicator in response to a trigger of a desired engagement level followed by displaying subsequent level interface as supported by the instant specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Publication 2014/0111597A1) in further view of “Remote Teaching with Zoom” (publicly available October 1, 2020); hereinafter refereed to as Remote.  
Regarding claim 11, Anderson teaches a system, comprising: 
one or more data processing units (Each Internet device 200 is based on specific hardware 201, which typically includes processors)([0132]); and 
a computer-readable medium (Each Internet device 200 is based on specific hardware 201, which typically includes … memory)([0132]) having encoded thereon computer-executable instructions to cause the one or more data processing units to perform operations comprising: 
monitoring data indicative of a communication session (the Video Conferencing System Diagram 100 shows multiple participants 108 using various types of Internet devices 104, 105, 106, 107 to connect to the World Wide Web 101 ... which is also connected to the web server 102, video streaming server 103, and optionally a database server 110)([0125]; a conferencing system includes devices which monitors communication within a conferencing session); 
identifying a first input that corresponds to a predefined trigger indicative of a desired engagement level of a user with respect to the communication session (As described above, conference participants may indicate the desire to speak by raising their hand … A request to speak (hand raised condition) is generated by a control device, such as touching a button on a touchscreen ...  other control apparent to one skilled in the art)([0037]; “rising a hand” trigger is indicative of a participant’s desire to increase their engagement); 
… activating a first promotion action that corresponds to the predefined trigger, wherein the first promotion action includes at least a first visual indication that the user has been promoted on a user interface representing the communication session (status for participants in the attendee list 510 is indicated by color: ... yellow for hand raised ... requesting the floor ... red for currently speaking … FIG. 27 illustrates an example of a video conference participant sending a ‘Raise Hand/Take Floor’ request to the streaming media server. In step 2701 the participant (client) sends a ‘Request Floor’ message to the streaming media serve)([0166] and [0400]); “rising a hand” activates a request to speak action and includes a corresponding visual indication on the user interface (i.e. color change)); and 
… causing promotion of the user on the user interface in accordance with the … promotion and modifying a privilege of the user (Referring to FIG. 5, the facilitator's user interface is shown with the facilitator “speaking” or “having the floor.” ... In step 1224, the request is checked for a Give Floor (Transfer Floor) request. In step 1225, the Give Floor request is processed by selected attendee to receive the floor is set as the attendee)([0157] and [0249]; upon granting of the floor a participant is elevated to current presenter and granted corresponding permissions (i.e. ability to speak)).
Although Anderson discloses of a first level of promotion (i.e. role change) (FIG. 26 is an example of a video conference client initiating a ‘floor change.’)([0396]), Anderson differs from the claim in that Anderson fails to teach receiving input granting desired engagement level of the user, receiving settings for a second level of promotion, and in response to the receiving causing promotion of the user on the user interface according to the settings and modifying privilege of the user. However, receiving input granting desired engagement level of a user, receiving settings for a second level of promotion, and in response to the receiving causing promotion of the user on a user interface according to the settings and modifying privilege of the user is taught by Remote (If a student wants to speak, they can click “Raise Hand” ... In response, you can “lower hand” and “Unmute” their mic)(pages 3 and 4; as shown in the screenshots on the pages a user grants a level of engagement (e.g. speech) to another user and sets settings for further promotion interface including modifying privileges (e.g. make Co-Host, allow recording, etc.)). Anderson and Remote teach a system for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the promoting of Anderson to include the receiving, presenting, and modifying of Remote such that the system prompts for user input in granting engagement level, receives settings for promotion, and generates a corresponding user interface with appropriate permissions. One would be motivated to make such a combination to provide the advantage of allowing a moderator to approve an engagement level and decide settings for promotion. 
Regarding claim 12, Anderson-Remote teach a system the system of claim 11, wherein the first or second promotion action is role-based (Anderson - Referring to FIG. 11, a command table illustrates an exemplary set of commands (or requests) available to various types of parties)([0234]; the action in response to a promotion depends on the role of a user (i.e. a participant request control and a facilitator grants control)).
Regarding claim 13, Anderson-Remote teach a system the system of claim 12, wherein each of a plurality of roles is associated with promotion actions specific to characteristics of each role (Anderson - Referring to FIG. 11, a command table illustrates an exemplary set of commands (or requests) available to various types of parties)([0234]; Figure 11 – an exemplary table of roles and associated actions is shown).
Claims 1-6, 8-9, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in further view of Remote and “9 Features Zoom Needs Right Now — Because We Have No Other Choice” by Jeff Solomon (publicly available April 29, 2020); hereinafter referred to as Solomon.  
Regarding claim 1, Anderson teaches a machine-implemented method for promoting users in a communication session, the method comprising: 
monitoring data indicative of the communication session (the Video Conferencing System Diagram 100 shows multiple participants 108 using various types of Internet devices 104, 105, 106, 107 to connect to the World Wide Web 101 ... which is also connected to the web server 102, video streaming server 103, and optionally a database server 110)([0125]; a conferencing system includes devices which monitors communication within a conferencing session); 
identifying a user input that corresponds to a predefined trigger indicative of a desired engagement level of a user with respect to the communication session (As described above, conference participants may indicate the desire to speak by raising their hand … A request to speak (hand raised condition) is generated by a control device, such as touching a button on a touchscreen ...  other control apparent to one skilled in the art)([0037]; “rising a hand” trigger is indicative of a participant’s desire to increase their engagement); 
responsive to the identified user input corresponding to the predefined trigger, activate a first promotion action that corresponds to the predefined trigger, wherein the first promotion action includes at least a first visual indicator that the user has been promoted on a user interface representing the communication session (status for participants in the attendee list 510 is indicated by color: ... yellow for hand raised ... requesting the floor ... red for currently speaking …FIG. 27 illustrates an example of a video conference participant sending a ‘Raise Hand/Take Floor’ request to the streaming media server. In step 2701 the participant (client) sends a ‘Request Floor’ message to the streaming media serve)([0166] and [0400]; “rising a hand” activates a request to speak action and includes a corresponding visual indication on the user interface (i.e. color change)); and 
in response … causing … promotion action … and modifying a privilege of the user (Referring to FIG. 5, the facilitator's user interface is shown with the facilitator “speaking” or “having the floor.” ... In step 1224, the request is checked for a Give Floor (Transfer Floor) request. In step 1225, the Give Floor request is processed by selected attendee to receive the floor is set as the attendee)([0157] and [0249]; upon granting of the floor a participant is elevated to current presenter and granted corresponding permissions (i.e. ability to speak)). 
Anderson differs from the claim in that Anderson fails to explicitly teach receiving input granting desired engagement level of the user, wherein in response to the granting causing a second promotion action and modifying privilege of the user. However, receiving input granting desired engagement level of a user, wherein in response to the granting causing a second promotion action and modifying privilege of the user is taught by Remote (If a student wants to speak, they can click “Raise Hand” ... In response, you can “lower hand” and “Unmute” their mic)(pages 3 and 4; as shown in the screenshots on the pages a user grants a level of engagement to another user and as a result causes further promotion/privileges (e.g. unmute)). The examiner notes Anderson and Remote teach a method for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the prompting of Anderson to include the receiving of Remote such that the method allows for user input in granting engagement level prior to promoting and modifying permissions. One would be motivated to make such a combination to provide the advantage of allowing a moderator to approve an engagement level.
The combination of Anderson-Remote fails to teach a promotion action including spotlighting a user. However, a promotion action including spotlighting a user is taught by Solomon (You can choose to “spotlight” a video ... it puts that person’s video front and center for ALL participants)(page 3; as shown in the screenshot on page 5 includes a promotion option to spotlight a user is shown). The examiner notes Anderson, Remote, and Solomon teach a method for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion actions of Anderson-Remote to include the promotion action of Solomon such that the method includes a spotlighting promotion action. One would be motivated to make such a combination to provide the advantage of allowing a moderator to highlight a user in a communication session.
Regarding claim 2, Anderson-Remote-Solomon teach the method of claim 1, wherein the first or second promotion action comprises visually accenting the user on the user interface (Solomon - it puts that person’s video front and center for ALL participants)(page 3).
Regarding claim 3, Anderson-Remote-Solomon teach the method of claim 1, wherein the first or second promotion action comprises a permission to allow audio input to the communication session (Remote - In response, you can “lower hand” and “Unmute” their mic)(page 4).
Regarding claim 4, Anderson-Remote-Solomon teach the method of claim 1, wherein the first or second promotion action comprises a permission to allow video input to the communication session (Anderson - In step 2706 the streaming server sends back a Floor Received response to the client which lets the client know that the client now has the floor. The client can now stream audio/video and make appropriate UI changes)([0405]).
Regarding claim 5, Anderson-Remote-Solomon teach the method of claim 1, further comprising causing an initial level of promotion of the user on the user interface, wherein the promotion of the user is an additional level of promotion (as shown in the screenshots on page 3 and 4 of Remote, requesting causes an initial level of promotion (i.e. hand raised) and promoting is an additional level (e.g. unmute, make Co-Host, etc.)).
Regarding claim 6, Anderson-Remote-Solomon teach the method of claim 1, wherein the first or second promotion action is based on a role of the user (Anderson - Referring to FIG. 11, a command table illustrates an exemplary set of commands (or requests) available to various types of parties)([0234]; the action in response to a promotion depends on the role of a user (i.e. a participant request control and a facilitator grants control)).
Regarding claim 8, Anderson-Remote-Solomon teach the method of claim 1, wherein the predefined trigger is based on a user input to the communication session (Anderson - “Raise Hand,” either by clicking on the action button 704 or pressing the keyboard shortcut)([0204]).
Regarding claim 9, Anderson-Remote-Solomon teach the method of claim 1, wherein the predefined trigger is based on a detected gesture by the user (Anderson - Much of the description centers around the use of a keyboard and mouse, but other examples ... gestures or touches are used rather than mouse clicks and typing)([0451]).
Regarding claim 16, Anderson teaches a system, comprising: 
means for (This script, working in conjunction with the Downloaded Conferencing Application 206 a or the Conferencing Application 206 b provides the unique functions of the present disclosure ... An alternate example is a compiled program as the Video Conferencing Application)([0151]; a software routines provide for the means for conferencing) monitoring data indicative of a communication session (the Video Conferencing System Diagram 100 shows multiple participants 108 using various types of Internet devices 104, 105, 106, 107 to connect to the World Wide Web 101 ... which is also connected to the web server 102, video streaming server 103, and optionally a database server 110)([0125]; a conferencing system monitors communication within a conferencing session); 
means for identifying a user input that corresponds to a predefined trigger indicative of a desired engagement level of a user with respect to the communication session (As described above, conference participants may indicate the desire to speak by raising their hand … A request to speak (hand raised condition) is generated by a control device, such as touching a button on a touchscreen ...  other control apparent to one skilled in the art)([0037]; “rising a hand” trigger is indicative of a participant’s desire to increase their engagement); 
responsive to the identified user input corresponding to the predefined trigger, means for activating a first promotion action that corresponds to the predefined trigger, wherein the first promotion action includes at least a first visual indication that the user has been promoted on a user interface representing the communication session (status for participants in the attendee list 510 is indicated by color: ... yellow for hand raised ... requesting the floor ... red for currently speaking … FIG. 27 illustrates an example of a video conference participant sending a ‘Raise Hand/Take Floor’ request to the streaming media server. In step 2701 the participant (client) sends a ‘Request Floor’ message to the streaming media serve)([0166] and [0400]; “rising a hand” activates a request to speak action and includes a corresponding visual indication on the user interface (i.e. color change)); and
in response … causing … promotion action … and modifying a privilege of the user (Referring to FIG. 5, the facilitator's user interface is shown with the facilitator “speaking” or “having the floor.” ... In step 1224, the request is checked for a Give Floor (Transfer Floor) request. In step 1225, the Give Floor request is processed by selected attendee to receive the floor is set as the attendee)([0157] and [0249]; upon granting of the floor a participant is elevated to current presenter and granted corresponding permissions (i.e. ability to speak)).
Anderson differs from the claim in that Anderson fails to explicitly teach receiving input granting desired engagement level of the user, wherein in response to the granting causing a second promotion action and modifying privilege of the user. However, receiving input granting desired engagement level of a user, wherein in response to the granting causing a second promotion action and modifying privilege of the user is taught by Remote (If a student wants to speak, they can click “Raise Hand” ... In response, you can “lower hand” and “Unmute” their mic)(pages 3 and 4; as shown in the screenshots on the pages a user grants a level of engagement to another user as a result causes further promotion and privileges (e.g. unmute)). The examiner notes Anderson and Remote teach a system for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the prompting of Anderson to include the receiving of Remote such that the system allows for user input in granting engagement level prior to promoting and modifying permissions. One would be motivated to make such a combination to provide the advantage of allowing a moderator to approve an  engagement level.
The combination of Anderson-Remote fails to teach a promotion action including spotlighting a user. However, a promotion action including spotlighting a user is taught by Solomon (You can choose to “spotlight” a video ... it puts that person’s video front and center for ALL participants)(page 3; as shown in the screenshot on page 5 includes a promotion option to spotlight a user is shown). The examiner notes Anderson, Remote, and Solomon teach a system for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion actions of Anderson-Remote to include the promotion action of Solomon such that the system includes a spotlighting promotion action. One would be motivated to make such a combination to provide the advantage of allowing a moderator to highlight a user in a communication session.
Regarding claim 18, Anderson-Remote-Solomon teach the system of claim 16, further comprising: 
means for storing the promotion action at a cloud-based storage (Anderson - FIG. 27 illustrates an example of a video conference participant sending a ‘Raise Hand/Take Floor’ request to the streaming media server)([0400]; “rising a hand” state is stored on a sever to determine which participant has control); and 
means for enabling access to the stored promotion action to remote systems and devices (Anderson - In step 2705 the streaming server updates all connected clients (participants) with the status change of the current client. This is done so that the connected clients can update their UIs)([0404]; the state is transferred to other participants).
Regarding claim 20, Anderson-Remote-Solomon teach the system of claim 16, wherein the promotion action is role-based and each of a plurality of roles is associated with a settings profile specific to characteristics of each role (Anderson - Referring to FIG. 11, a command table illustrates an exemplary set of commands (or requests) available to various types of parties)([0234]; the action in response to a promotion depends on the settings for the role of a user (i.e. a participant request control and a facilitator grants control)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Remote, Solomon, in further view of Li et al. (US Publication 2010/0318399A1).
Regarding claim 7, Anderson-Remote-Solomon teach the method as applied above, Anderson-Remote-Solomon differs from the claim in that Anderson-Remote-Solomon fails to teach determining a role based on an agenda. However, determining roles for users in a communication session based on an agenda is taught by Li (the templates 106 may specify one or more of a meeting agenda ... The templates may also define one or more of participant roles, meeting rules, allowable actions)([0030] and [0031]). The examiner notes Anderson, Remote, Solomon, and Li teach a method for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication session of Anderson-Remote-Solomon to include the determining of Li such that the method assigns roles of a communication session based on an agenda. One would be motivated to make such a combination to provide the advantage of increasing efficiency of a communication session by providing adaptive session management.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Remote, Solomon, in further view of Gossweiler et al. (US Patent 8,754,926B1).
Regarding claim 10, Anderson-Remote-Solomon teach the method as applied above, wherein a predefined trigger indicative of reduce engagement level is identified (i.e. give up floor), determining a corresponding demotion action including demotion of user in the user interface (e.g. mute user and color change), and causing the demotion of the user in accordance with the demotion action (Anderson - status for participants in the attendee list 510 is indicated by color: ... yellow for hand raised ... requesting the floor ... red for currently speaking ... Referring to FIG. 12 c, in step 1250, the request is checked for Give Up Floor (Release Floor) Request ... in step 1252 the facilitator that most recently had the floor is set as the attendee and control is transferred to entry point SS to set the selected facilitator as speaker)([0166] and [0258]). Anderson-Remote-Solomon differs from the claim in that Anderson-Remote-Solomon fails to teach rendering a prompt requesting confirmation of the demotion action (i.e. mute). However, rendering a prompt requesting confirmation of a demotion mute action is taught by Gossweiler (User 125 c responds by sending a mute authorization response to the server, for example by selecting a prompt authorizing the mute request)(column 2 lines 65-67). The examiner notes Anderson, Remote, Solomon, and Gossweiler teach a method for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication session of Anderson-Remote-Solomon to include the rendering of Gossweiler such that the method renders a confirmation prompt prior to a demoting a user. One would be motivated to make such a combination to provide the advantage of facilitating a demotion by allowing a moderator to validate and confirm a demotion.    
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Remote, in further view of Peters et al. (US Publication 2021/0176429A1).
Regarding claim 14, Anderson-Remote teach the system as applied above, including prompting  a moderator of a promotion action (If a student wants to speak, they can click “Raise Hand” ... In response, you can “lower hand” and “Unmute” their mic)(pages 3 and 4; as shown in the screenshots on the pages a user is prompted by a raised hand for a promotion action). Anderson-Remote differs from the claim in that Anderson-Remote fails to teach determining based on the context of the session whether the promotion action should be applied. However, determining based on a context of a session whether a promotion action should be applied is taught by Peters (The moderator module 20 can also store and access mapping data 160 that indicates video conference management actions to be performed, either directly by the moderator module 20 or suggested for a user (e.g., a meeting organizer) to perform)([0092]). The examiner notes Anderson, Remote, and Peters teach a system for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication session of Anderson-Remote to include the determining of Peters such that the system determines whether to perform actions based a context of a session. One would be motivated to make such a combination to provide the advantage of increasing efficiency of a communication session by automating actions. 
Regarding claim 15, Anderson-Remote-Peters teach the system of claim 14, wherein the determination is based on usage and monitoring of the moderator's prior actions (Peters - The recommendation can be based on results of analysis of prior communication sessions, output of a machine learning model trained based on prior sessions, or other data that can help the system recommend actions that have achieved a target result)([0282]).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Remote, Solomon, in further view of Peters.
Regarding claim 17, Anderson-Remote-Solomon teach the system as applied above, Anderson-Remote-Solomon differs from the claim in that Anderson-Remote-Solomon fails to teach the promotion action is determined using machine learning. However, determining promotion action using machine learning is taught by Peters (The moderator module 20 can also store and access mapping data 160 that indicates video conference management actions to be performed, either directly by the moderator module 20 or suggested for a user (e.g., a meeting organizer) to perform … The recommendation can be based on results of analysis of prior communication sessions, output of a machine learning model trained based on prior sessions, or other data that can help the system recommend actions that have achieved a target result)([0092] and [0282]). The examiner notes Anderson, Remote, Solomon, and Peters teach a system for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication session of Anderson-Remote-Solomon to include the determining of Peters such that the system determines actions based on machine learning. One would be motivated to make such a combination to provide the advantage of increasing efficiency of a communication session by automating actions. 
Regarding claim 19, Anderson-Remote-Solomon teach the system as applied above, Anderson-Remote-Solomon differs from the claim in that Anderson-Remote-Solomon fails to teach the promotion action is determined based on usage and monitoring of user’s selections (i.e. actions). However, determining promotion action based on monitored user’s actions is taught by Peters (The moderator module 20 can also store and access mapping data 160 that indicates video conference management actions to be performed, either directly by the moderator module 20 or suggested for a user (e.g., a meeting organizer) to perform)([0092]). The examiner notes Anderson, Remote, Solomon, and Peters teach a system for facilitating a communication session between users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication session of Anderson-Remote-Solomon to include the determining of Peters such that the system determines actions based on monitored user’s actions. One would be motivated to make such a combination to provide the advantage of increasing efficiency of a communication session by automating actions. 

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for preforming actions (e.g. spotlighting) on users of a communication session. 
9491405B2
10999555B1
20110283203A1
20120182384A1
20140229866A1
20140101572A1
20170353508A1
20190088153A1
CN114942806A
How to raise a hand in Google Meet to help prevent people from talking over each other in a meeting
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONGJIA PAN/Primary Examiner, Art Unit 2145